Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered. Claims 1, 4, 5 and 81 are amended. Claim 82 is added. Claims 3, 7-8, 12-60, 62-71, 73 and 75-80 are cancelled. Claims 1-2, 4-6, 9-11, 61, 72, 74 and 81-82 are pending and are under examination.
 
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  However, the provisional application relied upon does not disclose the instant invention i.e. the wick being claimed. Accordingly, the claims are assigned the effective filing date of 9/2/16.


Information Disclosure Statement
The information disclosure statement filed 12/1/2020 has been considered.  An initialed copy is enclosed.

Claim Interpretation

With respect to claims 9-11, the claim limitation “wherein said detection component is configured for the detection of a bacterium” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Thus, the claim limitation is being treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The corresponding structure, material or act for performing the recited function is interpreted to be the binding moiety disclosed in the specification at paragraph 171-182.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 9-11, 61, 72, 74 and 81-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

The claims (see claim 1) are now drawn to a genus of wicks that concentrates an analyte for application to an immunoassay, wherein:
said wick comprises  one or a plurality of layers of fiberglass sheets that form an elongate porous matrix that in use, defines an upstream end and a downstream end, where the downstream end of said porous matrix tapers to a narrow region, and where said wick upstream of the tapered region comprises a dehydrated salt and a dehydrated polymer that when rehydrated form a mixed phase of an aqueous two-phase system, wherein said dehydrated salt is disposed in said wick 
Claim 5 is drawn to a system for the detection and/or quantification of a bacterium, a fungus, or a virus in a sample, said system comprising: a wick according to claim 1; and a detection component disposed at the tip of said tapered region, wherein said detection component comprises a lateral flow assay.
Claim 61 is drawn to a kit for the detection and/or quantification of a bacterium, said kit comprising: a wick of claim 1; and a collection device for collecting a biological sample
Applicants previously stated in the reply filed 3/24/2020 state that support for the amendment lies at the specification 221-226 and figure 11.
A review of the specification for written description support for the wick being claimed is the narrow embodiment set forth in EXAMPLE 4  and figure 11 setting forth the ARROW (ATPS Rehydration and Resolubilization Optimized Wick). 
The  only wick comprises an elongate porous matrix that in use, defines an upstream end and a downstream end, where the downstream end of said porous matrix tapers to a narrow region, and where said wick upstream of the tapered region comprises a dehydrated salt and a dehydrated polymer that when rehydrated form a mixed phase of an aqueous two-phase system, wherein said dehydrated salt is disposed in said wick upstream from said dehydrated polymer and wherein said wick does not contain a detection region disclosed in the specification is the ARROW wick which is depicted in figure 11.
The ARROW wick comprises 5 layers of fiberglass with potassium phosphate and polyethylene glycol joined to a lateral flow assay detection component as configured in figure 11.


    PNG
    media_image1.png
    673
    727
    media_image1.png
    Greyscale


In addition, the ARROW wick consists of 5 fiberglass sheets – the disclosure of 5 fiberglass sheets does not provide written description support for the genus of wicks being claimed that comprises one or a plurality of layers of fiberglass sheets.
Applicant’s statement that one of skill would readily recognize that different embodiments of the same device could comprise different numbers of fiberglass layers does not support the written description for less than 4 or more than 5 fiberglass sheets. This aspect of the number of fiberglass layers was not described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the now claimed invention as a whole at the time of filing.

In addition, Applicants argument that the specification teaches that each fiberglass layer is a paper and claim 6 provides for a concentration component that comprises one or more layers of a paper  and that one of ordinary skill in the  would recognize that applicants were in possession of  wick comprising one or more fiberglass layers is not found persuasive. 
Claim 6 which was amended to the wick subject matter in the amendment filed 3/24/2020 was also subject to the new matter rejection in the final Office action mailed 6/4/2020 because the only wick disclosed in the specification is the wick that consists of 5 layers of fiberglass sheet. 
	With respect to the “salt”, Applicants state that paragraph 223 disclose PEG-SALT or SALT-PEG. The salt for ATPS are disclosed in paragraph 141. The salt is not the issue here but the number of fiberglass layers of the wick on which the ATPS components are deposited.
In conclusion, the ARROW wick does not provide written description support for the claimed genus of wicks comprising an elongate porous matrix as claimed and systems and kit thereof as claimed. Thus, the subject matter of the claims as a whole is drawn to new matter.




Status of the Claims
Claims 1-2, 4-6, 9-11, 61, 72, 74 and 81-82 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645